Citation Nr: 1145278	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for arthritis of the right hip.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for arthritis of the left hip.

3.  Entitlement to an initial compensable disability evaluation prior to May 10, 2006, for arthritis of the right knee.

4.  Entitlement to an initial disability evaluation in excess of 10 percent from May 10, 2006, for arthritis of the right knee.

5.  Entitlement to an initial compensable disability evaluation prior to May 10, 2006, for arthritis of the left knee.

6.  Entitlement to an initial disability evaluation excess of 10 percent from May 10, 2006, for arthritis of the left knee.

7.  Entitlement to an initial disability rating in excess of 10 percent prior to February 22, 2010, for a left shoulder disability.

8.  Entitlement to an evaluation greater than 30 percent from March 1, 2011, for status post arthroplasty of the left shoulder.


REPRESENTATION

Appellant represented by:	 The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active military service from November 2001 to May 2004.  He also had a period of active duty for training in 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to an evaluation greater than 30 percent from March 1, 2011, for status post arthroplasty of the left shoulder is addressed in the remand that follows the order section of this decision.

The issue of service connection for carpal tunnel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The appellant's right hip disability is manifested by limitation of motion; flexion is not limited to less than 45 degrees; motion lost beyond 10 degrees on abduction is not shown, and an inability to cross legs or toe out more than 15 degrees is not shown.

2.  The appellant's left hip disability is manifested by limitation of motion; flexion is not limited to less than 45 degrees; motion lost beyond 10 degrees on abduction is not shown, and an inability to cross legs or toe out more than 15 degrees is not shown.

3.  Throughout the initial rating period, the Veteran's bilateral knee disability has been manifested by arthritis with pain on motion and limitation of motion; flexion has not been limited to less than 45 degrees, extension has been full, neither recurrent subluxation or lateral instability has been present, and the disability has not been productive of frequent episodes of locking, pain and effusion into the joint.

3.  Prior to February 22, 2010, the appellant's left shoulder disability was manifested by limitation of motion and pain with findings for forward flexion and abduction limited to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for arthritis of the right hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5251 (2011).

2.  The criteria for an initial disability evaluation in excess of 10 percent for arthritis of the left hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5251 (2011).

3.  The criteria for an initial 10 percent disability evaluation, but not higher, prior to May 10, 2006, for arthritis of the right knee, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2011).

4.  The criteria for an initial disability evaluation in excess of 10 percent from May 10, 2006, for arthritis of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2011).

5.  The criteria for an initial 10 percent disability evaluation, but not higher, prior to May 10, 2006, for arthritis of the left knee, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010 (2011).

6.  The criteria for an initial disability evaluation excess of 10 percent from May 10, 2006, for arthritis of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2011).

7.  The criteria for an initial disability rating of 20 percent, but not higher, prior to February 22, 2010, for a left shoulder disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).   The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2010.  Although this letter was mailed after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran's service treatment records and all available post-service records pertinent to the claims have been obtained.  In addition, the Veteran has been afforded appropriate VA examinations.  The Board notes that there has been no allegation that the VA examinations were inadequate, and the most recent VA examination was scheduled because the appellant reported worsening since the last VA examination.  The Board observes the VA examination reports describe the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the examination report contains recorded history and clinical findings along with history of the present disorders and objective evaluation that included range of motion testing and consideration of pain.  

In sum, the Board is satisfied that any procedural errors in the development and consideration of this claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Normal range of knee extension and flexion is from 0 to 140 degrees.  Id.  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Hips

The appellant's hips, right and left, are each evaluated as 10 percent disabling.  The left hip is rated under Diagnostic Code 5299-5010, and the right is rated under 5251-5010.  The appellant seeks an initial evaluation greater than 10 percent for each hip.

The rating schedule provides that, under Diagnostic Code 5010, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  This is the maximum rating allowed under this code.

Limitation of flexion of a thigh warrants a 10 percent rating if flexion is limited to 45 degrees, a 20 percent rating if flexion is limited to 30 degrees, a 30 percent rating if flexion is limited to 20 degrees or a 40 percent rating if flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

An evaluation of 10 percent is warranted for limitation of adduction of the thigh with an inability to cross legs or for limitation of rotation with an inability to toe-out more than 15 degrees.  Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

38 C.F.R. § 4.71a, Diagnostic Code 5255 pertains to impairment of the femur. Where there is a fracture of the shaft or anatomical neck of the femur, with nonunion and loose motion, an 80 percent rating is warranted.  With nonunion, but without loose motion, and where weight bearing is preserved with the aid of a brace, a 60 percent rating is warranted.  Where there is a fracture of the surgical neck of the femur with a false joint, a 60 percent rating is warranted.  Malunion of the femur warrants a 30 percent rating if there is marked knee or hip disability, a 20 percent rating if there is moderate knee or hip disability or 10 percent rating if there is slight knee or hip disability.

Factual Background

The report of a VA examination dated in July 2005 reflects that the appellant was employed with the National Guard as a technician and that he had a permanent profile because he could not run.  He complained of hip pain with prolonged sitting, standing, or driving.  He denied lost time from work.  Objectively, the appellant had a normal gait and used no assistive device for ambulation.  There were right hip flexion from 0 to 85 degrees with pain at 70 degrees and left hip flexion from 0-90 degrees with pain at 90 degrees; extension was 20 degrees bilaterally without pain; adduction was 10 degrees on the right; abduction was 30 degrees on the right and 45 degrees on the left without pain; external rotation was 20 degrees bilaterally; and internal rotation was 10 degrees on the right and 15 degrees on the left.  Repetitive range of motion caused no significant decrease in the range of motion, but there was increased pain with repetitive flexion at about 80 degrees.  The examiner commented that there was, "no evidence of decreased motion, increased fatigability, weakness, or incoordination with repetitive motion."  The assessment was bilateral chronic hip strain.  In an addendum, the examiner reported that X-rays showed degenerative joint disease of the hips with well seated femoral heads within the acetabula.

Report of VA examination dated in June 2006 reflects complaints of hip stiffness with prolonged sitting or in the morning, less endurance, and constant bilateral pain.  Pain was rated as 2 on a scale of 10 representing the worst pain.  He reported flare-ups occur 2-3 times a week, with pain rated as 3 to 7 of 10.  Flare-ups resolve within 2 hours with medication.  He stated that yard work or heavy work caused hip pain.  He reported walking 2.5 miles for physical fitness training and experiencing flare-ups afterwards.  He reported that he works at a desk job.  He reported that morning stiffness resolved after stretching.  He denied swelling, redness, heat, instability, giving way, or locking.  He denied use of any assistive device for ambulation.  He denied prior surgery, fracture, dislocation, and subluxation.  The appellant stated that his hip disorder affected his ability to put on pants and tie shoes in the morning, drive long trips, perform yard work.  He reported that he continues to drive, work, and work out at the local YMCA on elliptical machines.  He denied lost time from work in the past year and doctor ordered periods of incapacitation.  The appellant reported that his symptoms and functional limitations were the same for both hips.

Objectively, there was no deformity, leg length discrepancy, edema, erythema, increased warmth, tenderness , crepitus, muscle spasm, change in range of motion with repetitive testing, atrophy, weakness, instability, or incoordination.  The range of motion was as follow:  flexion from 0-116 degrees with pain at the end point; extension from 0 to 30 degrees with pain at the end point in the low back; adduction from 0-25 degrees with pain at 20 degrees; abduction from 0-44 degrees with pain at the end point; external rotation from 0-38 degrees with pain from 20 degrees; and internal rotation from 0-38 degrees with pain from 20 degrees.  X-rays of the hips showed degenerative joint disease, bilaterally.  The impression was degenerative joint disease of the hips with X-ray findings of osteophyte formation.

In his appeal dated in January 2007, the appellant argued that an increased evaluation was warranted because of constant pain, loss of mobility, reduced strength, stability problems, muscle atrophy, and pain that requires medication for control.

VA treatment records dated since 2005 reflect multiple joint complaints.  An August 2007 note reflects a complaint that the appellant gets stiff when he doesn't move.  A 2009 X-ray study showed osteoarthritis of both hips.

Report of VA examination dated in September 2010 reflects history of arthritis of the hips, worse on the left.  The appellant complained of pain radiating to the back along with constant stiffness and pain.  He rated pain as 1-2 on a scale of 10.  The appellant denied swelling, heat, redness, drainage, effusion, and dislocation.  He reported some stiffness and limitation of motion, but no giving way of either hip.  He treats with Ibuprofen and occasionally uses a cane.  Flare-ups occur with sitting, driving, and walking, which causes increased pain of 4 on a scale of 10 and lasts 1-2 hours, usually relieved by Advil.  The appellant reported that he can stand for 20 to 30 minutes, and that he can walk 1.3 miles.  The appellant indicated that he retired in 2008.

Range of motion testing for the right (R) and left (L) hips, in degrees, showed as follows:

Flexion
(repetitive)
Extension
Adduction
Abduction
External
Rotation
Internal
Rotation
Normal 0-125
Normal 0-30
Normal 0-25
Normal 0-45
Normal 0-60
Normal 0-40
R/L
R/L
R/L
R/L
R/L
R/L
100/125
10/10
20/20
30/45
50/50
20/20
115/125





125/125





Mild pain at last 20 degrees
Mild pain at last 10 degrees
Mild pain at last 10
Mild pain in at last 10 
Mild pain at last 10 
Mild pain at last 10

The examiner noted that, on flexion, the appellant had improved range of motion with repetitions on the right side and no increase in pain.  The examiner further noted that there was no increased pain or loss of motion with repetition in the other planes of motion.  There were no traumatic or surgical scars over either hip.  The impression was degenerative arthritis of the right and left hips "of a mild degree."

VA treatment records dated in March 2007 reflect complaints of sciatic pain in the left hip, helped with new shoes.  In August 2009, the appellant complained of a constant dull ache of the hips.

VA treatment records dated in August 2008 reflect that the appellant presented with complaints of increased joint pain, to include the hips.  It was indicated that the appellant drove and used an elliptical machine.  Objectively, there was full range of motion in all extremities.  There was right hip pain with flexion.

A VA treatment record dated in September 2009 shows, "very limited ROM of the right hip."  No specific ranges were provided.

Analysis

In this case, the Board finds that the preponderance of the evidence is against the assignment of an initial disability evaluation greater than 10 percent for either the left or right hip.  Additionally, the Board finds that there is no basis upon which to award a separate evaluation.  The appellant's left and right hip disabilities are manifested by pain, limitation of motion, pain on motion, and fatigability per the appellant with repetitive motion.  Neither the lay nor the medical evidence reflects ankylosis, favorable or unfavorable, extension limited to 5 degrees, flexion limited to 30 degrees or less, limitation of rotation precluding toe-out of more than 15 degrees, limitation of adduction precluding crossing legs, or hip flail joint.

Furthermore, the evidence of record does not more nearly reflect the criteria for an initial evaluation greater than 10 percent for either hip.  While the treatment records and VA examinations shows that the range of motion on flexion was at worst 80 degrees on the right and 110 on the left, flexion does not more nearly reflect flexion to 30 degrees or less as is required for an evaluation greater than 10 percent under Diagnostic Code 5252.  Clearly, 80 and 110 degrees of flexion are closer to flexion limited to 45 degrees, which merits a 10 percent rating under the schedule.  38 C.F.R. § 4.7.

Similarly, an increased initial evaluation is not warranted based on impairment of femur with malunion and marked hip disability.  Neither the lay nor medical evidence shows malunion with marked hip disability.  The appellant had a minor limp noted in June 2006 on VA examination, but the record shows no instability, no atrophy and no incoordination, and he required no assistive device for ambulation.  While the appellant complained that he could not run, play tennis, or golf due to hip pain, he continued to walk more than a mile for physical fitness, drive, and work without lost time at work due to the hips.  The September 2009 VA examination report shows similar information.  At that time, the appellant reported that his symptoms were predominately constant pain and stiffness, rated as 1-2 on a scale of 10, and the impression was osteoarthritis characterized as mild.  In view of the above, the Board finds that malunion with marked hip disability is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board notes that the appellant is competent to report that his disability is worse.  The Board accepts that the appellant has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the appellant's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating for each hip is appropriate for the appellant's degenerative joint disease of the hips.

Furthermore, there is no basis for a staged rating for either hip.  Neither the lay nor the medical evidence reflects that the right or left hip disability met the criteria for a higher rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating for each hip is appropriate.  See Fenderson/Hart, supra.

Accordingly, in view of the above, the claims for higher schedular ratings must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

IV.  Knees

The appellant seeks an initial compensable evaluation for right and left knee disabilities prior to May 10, 2006, and greater than 10 percent from May 10, 2006.  He is rated under Diagnostic Codes 5010-5260 for the right knee and Diagnostic Codes 5010-5257 for the left knee.

Based upon the principle set forth in Esteban, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257, 5262, and 5263) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.

The rating schedule provides the following evaluations for knee impairment.  Under Diagnostic Code 5257, other impairment of the knee that includes recurrent subluxation or lateral instability is rated as follows: Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA General Counsel has held that a claimant with both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (September 17, 2004).  In contrast, separate ratings for subluxation and instability of the knee under Diagnostic Code 5257 and frequent episodes of "locking, pain, and effusion into the knee joint" under Diagnostic Code 5258 is prohibited because this requires an evaluation of the same manifestations.  38 C.F.R. § 4.14.

The words 'slight', 'moderate' and 'severe' are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as 'mild' and 'moderate' by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.

Factual Background

Report of VA general medical examination dated in July 2005 reflects that the appellant had a normal gait and used no assistive devices for ambulation.  Muscle strength was 5/5 in the lower extremities and no atrophy was found.

Report of VA joint examination dated in July 2005 reflects complaints of pain, catching, and locking of both knees.  The appellant further reported increased pain with walking up and down stairs, and significant pain with squatting.  He denied falls.  Objectively, there was no effusion or tenderness.  Lachman's, McMurray's, anterior/posterior drawer, and varus/valgus stress tests were negative.  The range of motion was 0 to 130 in each knee, with no significant pain on repetitive testing.  There was no evidence of increased fatigability, weakness, or incoordination on repetitive range of motions testing, bilaterally.  The assessment was bilateral chronic knee strain with patellar chondromalacia.  In an addendum, the examiner reported that X-rays revealed degenerative joint disease of the right knee with the suggestion of very small effusion and moderate degenerative changes of the left knee with no evidence of effusion.

VA treatment records dated from February to May 2006 reflect complaints of pain in multiple joints-to include the knees.  Pain was described as adequately managed.

In a May 2006 statement, the appellant reported that his "knees are aching more and more" and that it was difficult to get out of bed with his knees and other joint problems.

Report of VA joint examination in June 2006 reflects complaints of knee pain, worse on the left, along with morning stiffness.  He reported left knee swelling and denied right knee swelling.  Pain was described as intermittent and based on activities.  The appellant reported pain with walking over a mile, running (which he no longer does), using stairs, squatting, and kneeling.  These activities cause flare-ups and he resolves with rest.  On a scale of 10, pain intensity was 1-3 on the right side, and 2-4 on the left side.  With flare-ups, pain intensity was increased to 7 of 10.  The appellant denied heat, redness, giving way or locking of the knees.  He reported weakness, fatigability, and lack of endurance-stating that he used to be able to play tennis and run, but could no longer perform these activities as well.  He takes Daypro, daily for his knees-previously he took Mobic.  He uses a knee support bilaterally when he plays tennis or does strenuous activities, but he reports that they work minimally.  He denied use of any assistive device for ambulation.  He denied prior surgery, fracture, dislocation, or subluxation.  The bilateral knee disability affects his ability to perform yard work and recreational pursuits.  The appellant noted that he rarely plays golf or tennis due to his knee disorders, but that he does engage in low impact gym exercises.  He denied lost time from work due to his knees and any periods of physician prescribed bed rest for incapacitation in the past year.

Objectively, he used no assistive devices for ambulation, he walked with a slight limp, appeared stiff after rising from a seated position, and he had no obvious balance abnormalities.  There was no evidence of muscle atrophy or wasting.  Muscle strength was 5/5.  There was no erythema, edema, or warmth, bilaterally.  There was no tenderness, hypertrophy of the boney prominences, joint laxity, or instability, bilaterally.  Crepitus was found.  There were negative bulge sign and patellar ballottement, bilaterally.  Lachman's and McMurray's tests were negative.  The range of motion was from 0 to 130 in each knee, with no significant pain on repetitive testing.  There was no evidence of increased fatigability, weakness, or incoordination on repetitive range of motions testing, bilaterally.  For the left knee, range of motion testing revealed flexion to 122 degrees and full extension; pain began at 110 degrees flexion with slight increase with repetitive motion.  For the right knee, range of motion testing revealed flexion to 126 degrees and full extension; pain began at the end point with slight increase with repetitive motion.  Bilaterally, repetitive motion testing did not cause joint fatigability, instability, weakness, or incoordination-and there were no objective signs of pain with the exam.  The examiner noted that there was no significant shoe wear seen.  X-rays showed degenerative joint disease of the knees-no appreciable change since films done in 2005-and no joint effusions.

In January 2007, the appellant averred that increased evaluations were warranted because he had almost constant pain, loss of mobility and stability, loss of ability to maintain fitness, and diminished strength along with use of pain medication.  See VA Form 9 (January 5, 2007).

VA treatment records dated in August 2007 reflect complaints of constant dull ache in the knees

VA treatment records dated in February 2008 reflect complaint that the knees were burning and aching.  It was noted that he sits for long periods at a computer and uses Tylenol and Ibuprofen as needed for pain.  In August 2008, the appellant complained of increased joint pain, to include the knees.  It was indicated that the appellant drove and used an elliptical machine.  Clinical findings in February and August 2008 reflect that there were no swelling of the legs and full range of motion in all extremities.  Crepitus of both knees was found.  In February 2008, the assessment was knee pain and the appellant was advised to ice after exercise and take Tylenol as needed along with Feldene.  In August 2008, the assessment included osteoarthritis and he was advised to take Tylenol as needed for pain and continue to exercise.

VA treatment records dated in September 2009 reflect that the appellant complained that his right knee gave out, he fell, and that he had pain down the sides of his knee cap if he sits too long.  Objectively, crepitus of the right knee was found.  In September 2009, the appellant's physician wrote to another physician that the appellant had "spurs in the knee" and "possible some loose stuff."  In October 2009, the appellant's physician wrote to another physician that the appellant had tricompartmental degenerative joint disease of the knees with severe patellofemoral chondromalacia; there were no ligamentous abnormalities.  October 2009 MRI showed possible medial meniscus tear.

VA treatment records dated from 2010 reflect that the appellant was referred to physical therapy for knee pain.  In January 2010, the appellant reported that his right knee gave way secondary to pain and he was given a home exercise program to perform in the gym that included leg extension machine, leg curls, and leg press.
A July 2010 note reflects full range of motion in all extremities and crepitus in both knees.  An August 2010 note reflects history of bilateral knee pain for several years, equal on right and left, worse with stooping and squatting.  He denied mechanical symptoms.  Ibuprofen provided only mild relief.  He denied night time pain.  Objectively, there was no effusion of either knee.  The knees were stable to varus/valgus stress and anterior/posterior drawer tests.  The right knee had pain laterally with McMurray's test and lateral joint line tenderness.  The left knee had negative McMurray's test and no joint line tenderness.  Both knees had mild pain with grind.  The range of motion was from 0 to 120 on the right and from 0 to 130 on the left.  X-rays showed patellar osteophytes.  The plan was to continue conservative treatment with injections.  X-rays on August 10, 2010, showed degenerative changes of both knees and no joint effusion.  Three subsequent notes dated between August 16 and 30, 2010, reflect that the appellant presented for right knee injection therapy.  Physical examination showed 1+ effusion of the right knee.

Report of VA examination dated in August 2010 reflects complaints the knees make popping sounds, occasionally catch or lock, occasional swelling, and constantly ache.  The intensity of pain was 2 out of 10 for both knees.  He denied redness.  He treats with Ibuprofen only.  He reported that he can walk about 1.3 miles but occasionally less.  He reported flare-ups with certain activities, to include using stairs, driving, standing, and walking-with pain intensity rising to 6 or 7 out of 10 and lasting several hours.  The appellant reported that he occasionally used a cane and that he had braces for both knees.  He denied prior hospitalization or surgery for either knee.  The appellant indicated that he retired in 2008 and that his knees prevent him from hiking, running, playing golf, and other physical activities.

Objectively, the appellant had normal alignment of the knees with walking.  Circumferences of the thigh and calf were equal on the right and left side.  Muscle strength was normal.  Mild effusion of the right knee was found along with fullness of the popliteal fossa area.  There was no significant effusion of the left knee or significant swelling of the popliteal fossa area.  There was no abnormal subluxation of either knee.  No instability was found.  The range of motion was 0 to 130 degrees on the right with significant crepitus and palpable grating, with complaints of pain in the last 15 degrees of flexion.  The range of motion was from 0 to 140 degrees on the left with no complaint of pain and no crepitus.  Bilaterally, there was no additional loss of motion or increased pain with repetition.  Patellar tracking was normal, bilaterally.  For the right knee, McMurray's test showed, "sensation of something slipping and catching with flexion and extension..."  McMurray's test was negative for the left knee.  X-rays showed mild degenerative arthritis of the knees.  The examining physician commented that there was moderate functional impairment of the right knee due to mild degenerative arthritis and "also probably meniscus tear of the right knee."  He further commented that there was mild functional impairment of the left knee.

A VA treatment record dated in September 2010 reflects that the appellant reported improvement in his left knee since starting injections, but continued significant right knee pain.  Objectively, there was no effusion or ligamentous instability.  The range of motion was from 0 to 100+ for both knees with mild pain at the extremes on the left.  Locking symptoms could not be reproduced and McMurray's test was negative.  On the right side, there were mild tenderness over the lateral patella and positive patellar grind test.

VA treatment record dated in April 2011 reflects that the appellant has degenerative joint disease of the knees, right greater than left.  He reported no significant benefit from the injections he received to either knee and stated that he was "ok" with "NSAIDS and stretching" at this time.  Objectively, there was no effusion, redness, or instability, bilaterally.  The range of motion was from 0 to 125 degrees in both knees.  Crepitus was found, bilaterally.

Analysis:  Right and Left Knee Prior to May 10, 2006.

Having carefully reviewed the evidence, the Board finds that a 10 percent rating is warranted for each knee during the period prior to May 10, 2006.  The record reflects that the Veteran had arthritis of each knee with slight limitation of motion and some pain during this period.  

The preponderance of the evidence is against the assignment of more than a 10 percent rating for each knee during the period prior to May 10, 2006.  The lay and medical evidence show no complaints or findings for subluxation or lateral instability.  In fact, the appellant denied having any falls associated with giving way of either knee and he had normal gait.  Although the appellant reported locking, catching, and pain of the knees, and X-rays of the right knee suggested very small effusion, physical examination showed no effusion or tenderness.  Also, the July 2005 examination reported shows flexion significantly greater than 60 degrees and full extension.  The range of motion was from 0 to 130, bilaterally-ankylosis, favorable or unfavorable, is not shown.

The Board has considered the appellant's report of knee pain.  However, there is no evidence, lay or medical, of painful motion that functionally limits motion of the knee beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. § 4.59. The Board recognizes that the appellant experiences knee pain with flare-up.  38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of intermittent pain and flare-ups triggered by walking and other activities.  It further shows nearly full and painless range of motion on VA examinations in July 2005.  Additionally, the record shows normal gait, 5/5 muscle strength, and no atrophy of the quadriceps.

The Board fully accepts that the appellant has functional impairment with flare-ups of bilateral knee pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, neither the lay nor medical evidence reflects limitation of motion in excess of that contemplated by a 10 percent rating.  

Analysis:  Right and Left Knee From May 10, 2006

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the right and left knee disabilities from May 10, 2006.  The record shows that the appellant has degenerative joint disease of the knees with knee joint pain, stiffness, and crepitus.  Throughout the appeal period, flexion has been better than 60 degrees and extension has been full; and ankylosis-favorable or unfavorable-is not shown.  His right and left knee disabilities result in moderate and mild functional impairment, respectively-limiting his ability to perform yard work and recreational activities.  While employed prior to retirement in 2008, he lost no time from work due to either knee.

Subluxation or lateral instability is not shown.  Although the appellant reported on VA examination in June 2006 that he used bilateral knee supports when playing tennis or performing strenuous activities, he denied subluxation, no instability of either knee was found, and he did not use any assistive device for ambulation.  The appellant reported that his right knee gave way during VA treatment in January 2010.  However, examination showed that the knee joints were stable.  VA treatment records show no ligamentous abnormalities.  Complaints on VA examination in August 2010 did not include subluxation or instability.  Objectively, there was normal alignment of the knee, and no subluxation or instability.  Likewise, there was no instability during VA follow-up of the knees in April 2011.  Therefore, the Board finds that a separate rating is not warranted for subluxation or lateral instability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.

Frequent episodes of "locking, pain and effusion into the joint" are not shown.  The appellant did not report having episodes of locking and catching on VA examination in June 2006 and there was no joint effusion.  In 2007 and 2008, the appellant reported a constant dull ache in his knees during VA treatment, but he did not report any episodes of locking or catching.  During VA treatment in July 2010, the appellant denied mechanical symptoms.  At that time, there was no effusion of either knee.  X-rays in August 2010 showed no joint effusion.  While 1+ effusion was found when the appellant presented for his injection therapy in late August 2010, subsequent VA examination in August 2010 showed no significant effusion and no subluxation of either knee.  Likewise, no effusion was found on VA follow-up treatment for the knees in September 2010 and April 2011.  Locking-type symptoms could not be reproduced on examination in September 2010.  Therefore, the Board finds that the evidence does not more nearly reflect the presence of frequent episodes of "locking, pain and effusion into the joint."  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258.

Also, the evidence of record shows that the appellant's range of motion for each knee is better than 60 degrees on flexion and 0 degrees on extension.  Specifically, on VA examination in June 2006, right knee flexion was to 122 degrees, with pain beginning at 110 degrees; left knee flexion was to 126 degrees, with pain at the end of the motion.  VA treatment records reflect full range of motion in July 2010; in August 2010, right knee flexion was to 120 degrees and left knee flexion was to 130 degrees.  On VA examination in August 2010, right knee flexion was to 130 degrees with pain beginning at 115 degrees; left knee flexion was to 140 degrees (full) without report of pain.  VA treatment note dated in April 2011 shows flexion of 125 degrees, bilaterally.  The record shows right knee flexion limited to 110 degrees at worst due to pain; it further shows left knee flexion limited to 125 degrees at worst.  The record reflects that the appellant has full extension.  Therefore, the evidence of record does not more nearly reflect findings for either an increased evaluation or a separate evaluation based on limitation of flexion or extension.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (Limited Flexion) and 5261 (Limited Extension).

Ankylosis-favorable or unfavorable-is not shown by either the lay or medical evidence.  Clearly, as shown above, the appellant retains significant range of motion in both knees.  Thus, there is no basis for an increased rating based on ankylosis.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5256.

Lastly, lay or medical evidence shows no indication of any impairment of the tibia and fibula.  Therefore, an increased or separate rating based on nonunion or malunion of the tibia and fibula is not warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262.

Furthermore, the Board has considered the appellant's report of functional impairment due to knee pain, weakness, and fatigability.  The record shows that the appellant had pain ranging from 1 to 4 for the knees, and increased to 7 with flare-ups.  In August 2010, the intensity was 2 of 10 for both knees.  Regarding the frequency of knee pain, the record shows that pain was intermittent on VA examination in June 2006; whereas, the appellant reported almost constant pain in January 2007 and a constant dull ache in August 2007.  Also, the June 2006 VA examination findings reflect that the repetitive motion testing did not result in fatigability, instability, weakness, or incoordination.  The Board finds that the evidence reflects no indication that painful motion functionally limiting motion of either knee beyond that contemplated by the current evaluations.  See 38 C.F.R. § 4.59.

The Board recognizes that the appellant experiences knee pain and increased pain with flare-ups.  38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of intermittent to constant pain and flare-ups triggered by walking and other activities.  However, on VA examination in August 2010, the left knee had full range of motion and no pain, and the right knee had nearly full range of motion with pain beginning at 115 degrees.  The physician characterized the degree of functional impairment as moderate for the right knee and mild for the left knee.  Again, the record shows no additional loss of motion with repetitive motion testing or findings for weakness, muscle atrophy, or incoordination.  Moreover, the lay evidence does not suggest functional limitation of extension or that flexion is functionally limited to less than 60 degrees.  A higher rating based on limitation of flexion requires that flexion more nearly approximate flexion limited to 30 degrees-and here flexion is limited to no more than 110 degrees on either side, which in no way more nearly resembles the criteria for a higher rating.

While the appellant is competent to report that his bilateral knee disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on both the appellant's complaints coupled with the medical evidence.  Here, although the appellant believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating for either knee, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

In addition to pain, the Board observes that the appellant's bilateral knee disorder is manifested by crepitus.  However, there is no indication that this causes functional limitation.  Notably, the record reflects that the appellant could walk over a mile.

Staged Ratings

The Board recognizes that the initial evaluation for each knee had been staged by the originating agency.  As discussed above, the Board has determined that a 10 percent rating is warranted throughout the initial rating period for each knee.  There is no basis for assigning a higher schedular rating for any portion of the initial rating period.  See Fenderson and Hart, supra.

V.  Left Shoulder Prior to February 22, 2010

For the period prior to February 22, 2010, the RO assigned a 10 percent disability evaluation for residuals of left shoulder injury effective from May 27, 2005, under Diagnostic Code 5203 (clavicle or scapula, impairment).

Factual Background

Historically, the record shows that the appellant underwent surgical repair for left rotator cuff tear in July 2004.  Private treatment records show that he developed septic shoulder, which required further surgery.  A private treatment record dated in October 2004 reflects that the appellant denied symptoms.  The range of motion was from 0 to 140 degrees on forward elevation and from 0 to 60 degrees on external rotation.  Internal rotation was to the T7.  Scapula lift off test was negative.  Strength was "very good."

In June 2005, the appellant reported to VA that he had diminished strength and mobility of the left shoulder along with "persistent pain."

Report of VA examination dated in July 2005 reflects complaints of chronic pain and diminished strength of the left shoulder along with warmth and stiffness.  He denied swelling, erythema, and fatigability.  He reported a popping and locking sensation, and lack of endurance with repetitive motions.  In the past, he treated pain with Mobic and, presently, he treats with Motrin (800 mg) once a week to twice a day.  He denied dislocation or subluxation.  He reported that raising his arm above 90 degrees caused pain.  The appellant reported that his left shoulder pain interfered with sleep, but that he was able to drive, bathe, dress, toilette, cook and feed himself.  He reported that he could no longer perform certain yard work-using a chain saw-but that he could push a lawnmower in conjunction with his right arm.  He stated that he gave up tennis and golf due to left shoulder pain, but that he still enjoys swimming and walking.  He denied any lost time from work due to the left shoulder in the past year.

Objectively, there was no apparent deformity, edema, erythema, swelling, or warmth of the joint.  There was crepitus with range of motion.  No joint laxity or instability was found.  The range of motion was from 0 to 180 degrees on forward flexion with pain starting at 90 degrees; abduction was from 0 to 90 degrees with pain from 90 to 180 degrees; internal and external rotation was from 0 to 90 degrees with pain at 90 on external rotation.  On repetitive motion of forward flexion, the left shoulder would lock and pop at 90 degrees-the appellant could raise his arm to 180 degrees without pain.  Repetitive motion in the other planes revealed no additional loss of motion but the appellant "grimaces throughout the repetitive motion."  The examiner stated that there was, "no weakness, instability, incoordination, or fatigability" found.  X-rays showed no acute fracture or dislocation; left humeral head was well-seated within the glenoid fossa; small osteophytes were seen along the left humeral head along with hypertrophic changes of the joint; left clavicle appeared normal.  The examiner commented that, when the appellant does a single purposeful motion, he had no "real difficulty doing the motion except for mild posterior shoulder discomfort; but with repetitive motion the shoulder will pop and the pain intensifies."

VA treatment record dated in February 2006 reflects that, during a new visit to establish primary care, the appellant reported a history of chronic multi-joint pain, to include the shoulders, which he treated with Mobic and glucosamine.  He stated that his treatment regimen worked well.

VA treatment record dated in September 2009 reflects that the appellant presented with complaint of left shoulder "Lock[ing] down and he can't move it."  Objectively, there were limited range of motion of the left shoulder and a dropping of the left shoulder-muscle was detached from joint.  Crepitus was found.  A September 2009 pain assessment reflects complaint of left shoulder pain for years.  X-rays in September 2009 were, "essentially unremarkable left shoulder films for age."  A physical therapy note dated in October 2009 reflects the appellant's goal to "get rid of the pain."  He stated that he has "decent use" of the left arm if he is careful but he would like not to have to be careful.  Pain was described as 2 at rest and 7 with activity or lying on the shoulder at night.  Active range of motion was from 0 to 123 degrees on flexion; 0 to 50 degrees on extension; 0 to 80 degrees on abduction; 0 to 18 on external rotation; and "WFL" (within functional limits) on internal rotation.  It was noted that the appellant enjoyed walks and yard work and golf "when my shoulder lets me."  An exercise program was prescribed.  October 2009 MRI showed left shoulder impingement.  December 2009 VA treatment note reflects that recent MRI and X-rays showed arthritis.  The appellant was stiff with abduction to 75 degrees; forward flexion was to 130 degrees; external rotation was to 15 degrees with pain.  He received steroid injections.

Private medical records reflects that the appellant underwent left shoulder hemiarthroplasty and cuff repair on February 22, 2010.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence supports that assignment of a 20 percent disability evaluation under Diagnostic Code 5201 as the evidence of record more nearly reflects limitation of the left arm motion at shoulder level.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  Report of VA examination dated in July 2005 shows forward flexion and abduction with pain commencing at 90 degrees.  VA treatment records show abduction to 80 degrees in October 2009, and abduction to 75 degrees in December 2009.  These findings more closely resemble the schedular criteria for a 20 percent disability rating under Diagnostic Code 5201, which provides a 20 percent rating where motion is limited at the shoulder level.

The Board acknowledges that the appellant was previously rated under Diagnostic Code 5203, which provides a 10 percent evaluation where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  However, the Board finds that a rating based on limitation of motion is more appropriate as the evidence reflects no complaints or findings for nonunion of the clavicle or scapula with loose movement; or dislocation of the upper extremity clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board finds that the appellant's left shoulder disability is predominantly manifested by restricted range of motion and pain.  X-rays show arthritis.  It is noted that traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, rating the disability on limitation of motion is consistent with the arthritis provisions and better reflects the disability picture in this case.

The Board has further considered whether an evaluation greater than 20 percent is warranted for the period prior to February 22, 2010.  The rating schedule provides ratings in excess of 20 percent for shoulder and arm impairment under Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5200 to 5203.  However, neither the lay nor the medical evidence shows that the disability warrants a schedular rating greater than 20 percent.

Although the left shoulder has limited range of motion, ankylosis-unfavorable, favorable, or intermediate-of the scapulohumeral articulation is not shown.  There is no indication, lay or medical, that the scapula and the humerus move as one piece, or that there is abduction to 60 degrees or less.  Likewise, there is no indication that the left (minor) arm is restricted to 25 degrees from the side.  At worst, the record shows 75 degrees of abduction, which is closer in range to 90 degrees (at shoulder level) than to 25 degrees.  Hence, the objective range of motion findings do not more nearly approximate the criteria for a higher rating.  Therefore, an initial rating greater than 20 percent is not warranted under Diagnostic Codes 5200 and 5201.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.

Also, a higher rating is not warranted under Diagnostic Codes 5202 and 5203.  In regard to Diagnostic Code 5202, a higher evaluation is not warranted because there is no indication of fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of humerus head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  As for Diagnostic Code 5202, a higher or separate rating is not warranted as there is no indication of malunion, nonunion, or dislocation of the clavicle and scapula.  C.F.R. § 4.71a, Diagnostic Code 5203.

The Board has considered the appellant's complaints of weakness and pain.  See DeLuca, supra.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, although the appellant grimaces on repetitive motion testing during the July 2005 VA examination, the examiner found no weakness, instability, incoordination, or fatigability of the left shoulder.  During physical therapy for the left shoulder in October 2009, the appellant reported that he enjoyed yard work.  The Board notes that the appellant is competent to report his symptoms of weakness and pain.  Furthermore, the Board finds that the appellant is credible with regard to his report of functional impairment, pain, and pain on motion.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  A higher rating based on limitation of motion requires the functional equivalent of motion limited to 25 degrees from the side for the minor arm.  The lay and medical evidence are probative in this regard, but neither shows the functional equivalent of symptoms required for a higher evaluation for the period prior to February 22, 2010.

Accordingly, in view of the above, a 20 percent rating and no more is assigned for left shoulder disability prior to February 11, 2010.  There is no doubt to resolve.  See Gilbert, supra.

As an aside, the Board acknowledges that the appellant has surgical scars related to his left shoulder surgeries.  Separate rating may be assigned under Diagnostic Codes 7806-7813, which pertain to scars.  The Board has considered whether a separate rating based on scars is warranted for the period prior to February 11, 2010.  However, a separate rating is not warranted because the record shows that his scars are non-tenderness and well-healed, covering less than 144 square inches, and producing no functional impairment.  Neither the lay nor medical evidence reflects the presence of painful or unstable scars.  Therefore, a separate compensable rating is not warranted based on scars.

VI.  Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the appellant has not required frequent hospitalizations for the disabilities and the manifestations of the disabilities are contemplated by the schedular criteria.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

An initial disability evaluation in excess of 10 percent for arthritis of the right hip is denied.

An initial disability evaluation in excess of 10 percent for arthritis of the left hip is denied.

An initial 10 percent disability evaluation, but not higher, prior to May 10, 2006, for arthritis of the right knee is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial disability evaluation in excess of 10 percent from May 10, 2006, for arthritis of the right knee is denied.

An initial 10 percent disability evaluation, but not higher, prior to May 10, 2006, for arthritis of the left knee is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial disability evaluation excess of 10 percent from May 10, 2006, for arthritis of the left knee is denied.

For the period prior to February 22, 2010, an initial evaluation of 20 percent and no more for left shoulder disability is granted, subject to the criteria applicable to the payment of monetary benefits.




REMAND

In a June 2011 rating decision, the RO assigned a temporary total evaluation (100 percent) for status post arthroplasty of the left shoulder from February 22, 2010.  Following the one-year temporary total evaluation, the RO assigned 30 percent disability evaluation under Diagnostic Code 5010-5051 for this disability effective from March 1, 2011.

The Board notes that the current appeal arises from the appellant's desire to obtain an appropriate rating for his left shoulder disability.  The record shows that the left shoulder rating has been staged during the appeal period.  It further shows that a VA examination has not been conducted since the expiration of the temporary total evaluation.  As such, the Board cannot determine the current severity of the appellant's left shoulder disorder from February March 1, 2011.  38 C.F.R. § 3.159(d).

Accordingly, this matter is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  All VA treatment records dated since February 2010 should be obtained and associated with the claims folders.

2.  Appropriate development should be undertaken to obtain and associate with the claims folders any private treatment records for the left shoulder since February 2010.

3.  Then, the appellant should be scheduled for a VA examination of the left shoulder to ascertain the current severity of his left shoulder disability status post hemiarthroplasty and cuff repair.  The claims folders should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The claims folder should be available for review.  A complete rationale for all opinions must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


